Hill, J.
This was a suit for commissions alleged to be due on the sale of an automobile. The suit was filed in a justice’s court, where a verdict was rendered for the plaintiff, and an appeal was taken to the superior court, where a verdict was again rendered for the plaintiff. The evidence was conflicting and the sole question is a question of fact. There was sufficient evidence to authorize the verdict, and this verdict has the approval of the trial judge.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.